 



Exhibit 10.19.1
AMENDMENT NO. 4
TO SUBLEASE AGREEMENT
     THIS AMENDMENT TO SUBLEASE AGREEMENT (as originally dated December 11,
1991, and as subsequently amended the “Sublease”) by and between AMERICAN CAST
IRON PIPE COMPANY, a Georgia corporation (“Landlord”) and L.B. FOSTER COMPANY, a
Pennsylvania corporation (“Tenant”) is made and entered into between Landlord
and Tenant on and as of this the 15 day of November, 2000 (“Amendment”).
WITNESSETH:
     WHEREAS, Landlord and Tenant desire to further amend the Sublease which has
heretofore been amended by Amendment No. 1 amending Exhibit “A” to the Sublease,
by Amendment No. 2 providing that the Commencement Date of the Sublease is
April 1, 1992 and extending the term of the Sublease; and by Amendment No. 3
providing for the construction of certain improvements on the “demised premises”
and the payment of Supplemental Rent in connection therewith;
     WHEREAS, Landlord and Tenant desire to further extend the term of the
Sublease, to limit the period with respect to which Supplemental Rent is payable
and to eliminate the formula for adjusting Additional Rent with respect to the
period prior to July 31, 2000.
     NOW THEREFORE, in consideration of the premises and the mutual
undertakings, covenants, promises and agreements herein contained and for other
good and valuable consideration, receipt of which is acknowledged, Landlord and
Tenant agree as follows:

1



--------------------------------------------------------------------------------



 



A.   CERTAIN AGREEMENTS

  1.   Except as otherwise provided herein, all defined terms in the Sublease
are incorporated by reference into this Amendment.     2.   As used in the
Sublease

  a.   the term, “Supplemental Commencement Date” is redefined to mean August 1,
1997. The definition herein supersedes the definition contained in Amendment
No. 3 to Lease Agreement dated on or about April 15, 1999 (“Amendment No. 3”).  
  b.   the term, Supplemental Sublease Year’, means the period of twelve
(12) consecutive months commencing on August 1, 1997 and on each anniversary of
August 1, 1997, with the final Supplemental Sublease Year commencing on
August 1, 1999 and ending on July 31, 2000. The definition herein is supersedes
the definition contained in Amendment No. 3.

B.   FURTHER AGREEMENTS AND AMENDMENTS

  1.   ARTICLE 1. PREMISES AND TERM. Article 1 (Premises and Term) is hereby
amended by changing and amending the second paragraph of Article 1 to read in
its entirety as follows:         TO HAVE AND TO HOLD the said demised premises,
together with all and singular the improvements thereunto belonging or in any
manner appertaining, unto Tenant for a term commencing on the Commencement Date
set forth in Article 3 hereof, and continuing thereafter to and including July
31, 2007 subject, however, to earlier termination as provided elsewhere in this
sublease.

2



--------------------------------------------------------------------------------



 



  2.   Article 6(b)(ii) is hereby amended by changing and amending the second
paragraph of said Article to read in its entirety as follows:        
“Commencing with the consecutive, 12 month period ending July 31, 2000 and for
each consecutive, 12 month period thereafter during the term of this Sublease,
if Tenant and Landlord are unable to agree upon a mutually acceptable percentage
of gross revenues to be paid by Tenant as Additional Rent at least ninety
(90) days prior to commencement of each succeeding consecutive, 12 month period
commencing on each August 1st during the term of this Sublease after July 31,
2000 to which such percentages shall apply, the following shall apply for the
following consecutive, 12 month period. If the Additional Rent paid by Tenant to
Landlord in the previous Sublease year is less than $300,000.00 then the
percentages set forth in subparagraph (i) above shall increase by one-half of
one percent. If Additional Rent paid by Tenant to Landlord in the previous
consecutive, 12 month period is $300,000.00 or greater, then the percentages
shall be reduced by one-half of one percent.”     3.   Article 6(b)(iii) is
hereby amended by changing and amending said Article to read in its entirety as
follows:         “(iii) During each Supplemental Sublease Year or, in the event
of termination of this Sublease prior to the expiration of twelve (12) months
from the date of commencement of any such Supplemental Sublease Year, the part
of the Supplemental Sublease Year remaining until July 31, 2000, Tenant shall,
in addition to the Additional Rent, pay the Landlord additional rent for the
demised premises (“Supplemental Rent”) equal to three-quarters of one percent
(.075%) of “gross revenues” (as defined in the Sublease) earned in the coating
of pipe by Tenant (regardless of pipe size) in the demised premises.”     4.  
Article 6(e)(i) is hereby amended by changing and amending said Article to read
in its entirety as follows:         “(i) Within thirty (30) days after the end
of each calendar quarter during the Sublease term and after the expiration or
earlier termination of the Sublease term if such expiration or termination shall
occur during a calendar quarter, Tenant shall furnish to Landlord a verified,
detailed statement certified as to its accuracy by an officer of Tenant, setting
forth the amount of gross revenues of Tenant from coating operations during

3



--------------------------------------------------------------------------------



 



      the preceding quarter or, if applicable, part thereof, showing the amount
of Additional Rent and, with respect only to the period prior to August 1, 2000,
Supplemental Rent, required to be paid by Tenant for such quarter or, if
applicable, shorter period and providing a breakdown of the calculations of the
Additional Rent and Supplemental Rent. Simultaneously with the delivery of such
statement, Tenant shall pay to landlord all such Additional Rent and
Supplemental Rent other than the Additional Rent and Supplemental Rent to be
deducted by Landlord from Tenant’s invoices. Tenant shall keep a full and
accurate set of records adequately showing the amount of gross revenues arising
out of operations conducted on the demised premises each month during the
Sublease term.”

C.   Except as amended hereby, all provisions of the Sublease shall remain in
full force and effect.

     IN WITNESS WHEREOF, Landlord and Tenant have duly executed and affixed
their respective seals to this instrument, being duly authorized in the
premises, on the day and year first above written.

            LANDLORD:


American Cast Iron Pipe Company,
a Georgia corporation
      By:   /s/ J. M. O’Brien                      Its: V.P. Sales       
TENANT:


L.B. Foster Company,
a Pennsylvania corporation
      By:   /s/ Lee B. Foster                      Its: Chief Executive Officer 
   

4